978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John I. HARRIS, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE;  Carolyn A. Price, Manager,EEO Complaints Processing;  William Smiley, FieldDirector, Human Resources, Defendants-Appellees.
92-1636.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1992.

1
E.D.Mich., Nos. 91-73220, 91-76499.


2
KENNEDY and MILBURN, Circuit Judges, and WELLFORD Senior Circuit Judge.

ORDER

3
John I. Harris, a pro se Michigan resident, appeals a district court order granting the defendants' motions for summary judgment and dismissing his two civil rights actions.   This case has been referred to a panel of the court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


4
Harris claims that the defendants violated his civil rights under 42 U.S.C. § 2000e.   The district court granted the defendants' motions for summary judgment on all issues.   In his timely appeal, Harris claims that material issues of disputed fact exist to render summary judgment inappropriate.   He requests leave to proceed in forma pauperis, oral argument, the appointment of counsel, and a free transcript.


5
This court's review of the grant of summary judgment is de novo.   See EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   Summary judgment is proper if there are no genuine issues of material fact and the moving party is entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


6
Upon review, we conclude that there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   See Celotex Corp., 477 U.S. at 323.   Accordingly, we hereby grant leave to proceed in forma pauperis for the purposes of this appeal only, deny the remaining requests for relief, and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.